Exhibit 99.2 Supplemental Financial Information Third Quarter 2012 Table of Contents PRIMERICA, INC. Financial Supplement Page Preface, definition of Non-GAAP financial measures 3 Condensed balance sheets and reconciliation of balance sheet non-GAAP to GAAP financial measures 4 Financial results and other statistical data 5 Statements of income 6 Reconciliation of statement of income non-GAAP to GAAP financial measures 7 Segment operating results 8 Term Life Insurance segment - financial results, key statistics, and financial analysis 9-10 Investment and Savings Products segment - financial results, key statistics, and financial analysis 11 Investment portfolio 12-14 Five-year historical key statistics 15 This document may contain forward-looking statements and information.Additional information and factors that could cause actual results to differ materially from any forward-looking statements or information in this document is available in our Form 10-K for the year ended December 31, 2011, as modified and updated by the Form 8-K filed on May 8, 2012 as well as the Form 10-Q for the quarter ended June 30, 2012. 2 of 15 Preface PRIMERICA, INC. Financial Supplement THIRD QUARTER 2012 This document is a financial supplement to our third quarter 2012 earnings release. It is designed to enable comprehensive analysis of our ongoing business using the same core metrics that our management utilizes in assessing our business and making strategic and operational decisions. Throughout this document we provide financial information that is derived from our U.S. GAAP financial statements and adjusted for two different purposes, as follows: · Operating adjustments exclude the expense associated with equity awards granted in connection with our initial public offering (“IPO”) and the impact of realized investment gains and losses.For periods which include the first quarter of 2011, operating adjustments exclude the impact of certain reinsurance recoveries which previously had not been recognized due to the uncertain nature of their recovery. · Adjusted when used in describing stockholders’ equity refers to the removal of the impact of net unrealized gains and losses on invested assets. Management utilizes certain non-GAAP financial measures in managing the business and believes they present relevant and meaningful analytical metrics for evaluating the ongoing business.Reconciliations of non-GAAP to GAAP financial measures are included in this financial supplement. Effective January 1, 2012, we adopted ASU 2010-26 Accounting for Costs Associated with Acquiring or Renewing Insurance Contracts and no longer defer certain indirect acquisition costs or costs attributable to unsuccessful efforts of acquiring life insurance policies.We adopted this accounting policy change retrospectively and, accordingly, our historical results have been adjusted to reflect all results on a consistent basis across all periods presented.See the table below for the impact on key metrics. During the first quarter 2012, we closed a redundant reserve financing transaction. In connection with this transaction, we formed Peach Re, Inc. (Peach Re), a special purpose financial captive insurance company and indirect wholly owned subsidiary of the company.In March 2012, Peach Re entered into a letter of credit facility with Deutsche Bank AG New York Branch with a term of approximately 14 years for a maximum amount of $510 million to support certain of its obligations for a portion of the reserves (commonly referred to as Regulation XXX reserves) related to level premium term life insurance policies ceded to Peach Re by Primerica Life under a new coinsurance agreement.In connection with this transaction, Primerica Life Insurance Company (PLIC) obtained regulatory approval for the March 2012 payment of an extraordinary dividend of $150 million to Primerica, Inc. Certain items throughout this supplement may not add due to rounding and as such, may not agree to other public reporting of the respective item.Certain items throughout this supplement are noted as ‘na’ to indicate not applicable.Certain variances are noted as ‘nm’ to indicate not meaningful.Certain reclassifications have been made to prior-period amounts to conform to current-period reporting classifications. These reclassifications had no impact on net income or total stockholders’ equity. 3 of 15 Condensed Balance Sheets and Reconciliation of Balance Sheet Non-GAAP to GAAP Financial Measures PRIMERICA, INC. Financial Supplement (Dollars in thousands) Mar 31, Jun 30, Sep 30, Dec 31, Mar 31, Jun 30, Sep 30, Condensed Balance Sheets Assets: Investments and cash $ Due from reinsurers 3,769,599 3,793,995 3,818,759 3,855,318 3,895,162 3,903,028 3,993,603 Deferred policy acquisition costs 786,055 833,784 864,623 904,485 948,087 990,558 1,036,020 Other assets 582,079 567,482 586,647 525,836 522,123 540,010 597,465 Separate account assets 2,582,881 2,544,429 2,276,705 2,408,598 2,541,313 2,500,640 2,630,630 Total assets $ Liabilities: Future policy benefits $ Other policy liabilities 604,487 588,202 589,826 589,542 606,793 593,956 595,382 Income taxes 100,666 84,859 87,950 81,316 88,503 82,755 96,408 Other liabilities 396,195 363,181 389,319 381,495 331,112 329,539 424,706 Note payable 300,000 300,000 300,000 300,000 300,000 300,000 374,421 Payable under securities lending 186,089 163,342 185,483 149,358 142,507 143,963 177,666 Separate account liabilities 2,582,881 2,544,429 2,276,705 2,408,598 2,541,313 2,500,640 2,630,630 Total liabilities 8,640,502 8,576,628 8,386,817 8,525,169 8,686,602 8,674,211 9,097,028 Stockholders’ equity: Common stock ($0.01 par value) (1) 732 736 737 649 653 599 597 Paid-in capital 1,016,973 1,021,338 1,026,265 835,232 842,613 693,717 691,885 Retained earnings 240,739 276,089 308,912 344,104 383,847 426,936 468,223 Treasury stock — Accumulated other comprehensive income (loss), net: Net unrealized investment gains (losses) not other-than-temporarily impaired 96,542 105,646 99,257 97,082 107,598 107,187 119,836 Net unrealized investment losses other-than-temporarily impaired ) Cumulative translation adjustment 57,498 58,541 46,982 51,248 54,584 50,457 58,234 Total stockholders’ equity 1,410,210 1,460,076 1,479,790 1,326,650 1,387,314 1,276,866 1,337,411 Total liabilities and stockholders' equity $ Reconciliation of Adjusted Stockholders' Equity to Total Stockholders' Equity Adjusted stockholders' equity $ Reconciling items: Net unrealized investment gains (losses) not other-than-temporarily impaired 96,542 105,646 99,257 97,082 107,598 107,187 119,836 Net unrealized investment losses other-than-temporarily impaired ) Total reconciling items 94,268 103,372 96,894 95,417 105,617 105,156 118,472 Total stockholders’ equity $ Deferred Policy Acquisition Costs Rollforward Balance, beginning of period $ General expenses deferred 7,381 8,410 7,625 7,754 7,003 7,492 7,234 Commission costs deferred 56,822 62,091 61,785 58,793 60,116 66,540 61,238 Amortization of deferred policy acquisition costs ) Foreign currency impact and other, net 6,135 1,203 ) 3,501 3,015 ) 6,223 Balance, end of period $ Outstanding common shares exclude restricted stock units. 4 of 15 Financial Results and Other Statistical Data PRIMERICA, INC. Financial Supplement YOY Q3 YOY YTD Q1 Q2 Q3 Q4 Q1 Q2 Q3 $ % YTD YTD $ % (Dollars in thousands, except per-share data) Change Change Change Change Earnings per Share Basic earnings per share: Weighted-average common shares and fully vested equity awards 72,671,481 73,457,333 73,658,253 69,366,432 65,133,035 61,530,879 60,059,741 ) -18.5
